Citation Nr: 1038939	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an evaluation in excess of 10 percent for 
PTSD.  Subsequently, by virtue of a decision review officer (DRO) 
decision issued in February 2006, a 30 percent evaluation was 
granted for PTSD, effective from July 24, 2003 (the date of the 
Veteran's increased rating claim).  Pursuant to AB v. Brown, 6 
Vet. App. 35 (1993), the Veteran is presumed to be seeking the 
maximum benefit allowed by law.  Consequently, although the RO 
has increased the Veteran's disability rating for his service-
connected PTSD while the claim has been pending on appeal, the 
claim remains in controversy because less than the maximum 
benefit has been awarded.

In March 2009, the Veteran testified at a video conference 
hearing held before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record.

Subsequently, the case came before the Board in June 2009, at 
which time it was remanded for additional evidentiary 
development.  A review of the file reflects that there has been 
substantial compliance with the actions requested in that Remand 
and the case has returned to the Board for appellate 
consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board's remand directives is 
required).


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, but is not productive 
occupational and social impairment with reduced reliability and 
productivity.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

With respect to the increased rating claim for PTSD, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran dated in March 2004, prior to the January 2005 rating 
decision on appeal.  Recently, the RO readjudicated the claim in 
a Supplemental Statement of the Case issued in June 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of fully compliant notification followed by readjudication of the 
claim, such as an Statement of the Case or Supplemental Statement 
of the Case, is sufficient to cure a timing defect).  The Board 
concludes that during the administrative appeal process, the 
Veteran was provided the information necessary such that the 
purposes of the notification have been met.  Vazquez-Flores, 22 
Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service treatment records (STRs) and other relevant 
treatment records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the 
Veteran's STRs and VA treatment records current through May 2010.  
Numerous VA psychiatric examinations have been conducted during 
the course of the appeal period (2004, 2005, 2009).  The file 
also contains statements and contentions made by the Veteran and 
his representative, as well as hearing testimony provided by the 
Veteran in 2009.

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159, nor have either the Veteran or his 
representative suggested otherwise.

Factual Background

By rating action of February 2003, service connection was 
established for PTSD for which a 10 percent evaluation was 
assigned, effective from January 2001.  On July 24, 2003, the 
Veteran filed an increased rating claim for PTSD.  An increased 
rating of 30 percent was assigned effective from July 24, 2003, 
in a DRO decision issued in February 2006.

VA outpatient records dated in 2003 and 2004 include an entry 
dated in July 2003 indicating that the Veteran had not been 
taking his PTSD medication for 4 to 5 months and was very 
depressed.  It was noted that he was having financial problems 
due to the fact that his tobacco crop had nearly been ruined by 
rain.  The entry indicated that the Veteran had contemplated 
suicide and that PTSD and depression were diagnosed.  When seen 
in April 2004, the Veteran acknowledged that he had stopped 
taking Celexa 6 weeks previously, explaining that it was making 
him drowsy.  He mentioned that he had been feeling depressed, 
anxious and was experiencing sleep impairment; admitting that the 
medication had helped his symptoms.  Objective examination 
revealed that thought processes were relevant, speech was fluent 
and memory was intact.  There were no suicidal ideations or 
paranoid thoughts.  Continuous, prolonged PTSD was diagnosed and 
a GAF (Global Assessment of Functioning) score of 50 was 
assigned.  When seen in September 2004, it was noted that the 
Veteran was taking both Celexa and Lorazepam.  Again, thought 
processes were relevant and memory was intact.  There were no 
suicidal ideations or hallucinations.  PTSD was diagnosed and a 
GAF score of 55 was assigned.

A VA PTSD examination was conducted in October 2004.  The Veteran 
reported that he was undergoing psycho-therapy treatment through 
VA and was taking medications daily which were helping him, but 
with side effects which reportedly caused weakness and increased 
sleep.  He primarily complained of feeling nervous.  The report 
indicated that the Veteran had last worked full-time in 1999, and 
had since worked for a friend for a few months, but was 
terminated due to difficulty getting along with others.  The 
Veteran stated that he had been married for 28 years and noted 
that his social life included spending time at a local eatery and 
occasionally selling things at a flea market with a friend.  He 
denied having a history of violence or suicide attempts.  

Objective examination revealed that the Veteran was adequately 
groomed and well oriented.  He acknowledged feeling depressed and 
anxious and stated that he experienced some early insomnia, but 
slept well with medication.  There was no evidence of delusions 
or hallucinations.  It was noted that the Veteran had passive 
thoughts of suicide without plan or intent.  Immediate memory was 
good as was remote memory; difficulty concentrating was noted.  
There was no evidence of panic disorder/panic attacks or 
obsessive/ritualistic behavior and the Veteran denied having 
impulse control problems.  Speech was normal and thought 
processes were logical and coherent.  PTSD, with symptoms of 
occasional nightmares and intrusive recollection of trauma, was 
assessed and a GAF score of 55 was assigned.  

When seen in January 2005, PTSD was assessed and a GAF score of 
49 was assigned.  Stressors including social isolation, poor 
coping skills and support system, as well as financial 
difficulties, were documented. 

A VA PTSD examination was conducted in August 2005.  The history 
indicated that the Veteran had been married for 29 years and had 
been unemployed since 1999, when he retired from a civil service 
position due to back and nerve problems.  Since retirement, the 
Veteran indicated that he was involved in tobacco farming on a 
part-time basis.  His reported activities included going to a 
coffee shop, working at a flea market, helping his wife around 
the house, and doing farm chores.  The Veteran described his PTSD 
symptoms to include: difficulty sleeping, social withdrawal and 
isolation, difficulty with irritability and anger, and recurrent 
thoughts of combat experiences.  

Objective examination revealed that the Veteran was alert, 
oriented, relevant and coherent.  Mood was within normal limits 
and affect was appropriate.  There were no evident signs of 
psychosis, or demonstrations of homicidal/suicidal thinking.  
There was no impairment of thought process.  The examiner 
estimated that the impact of the Veteran's PTSD symptoms on his 
social and occupational functioning was mild to moderate in 
degree.  PTSD was diagnosed and a GAF score of 58 was assigned.  

VA records reflect that the Veteran was a PTSD program 
domiciliary patient for 8 weeks between August and October 2005, 
due to exacerbation of chronic depression, anxiety, and sleep 
disturbance with nightmares and bad dreams.  The October 2005 
discharge summary revealed that the Veteran's thought process was 
relevant and coherent.  Judgment and insight were intact.  There 
were no suicidal ideations, hallucinations, or paranoid 
ideations.  The report indicated that the Veteran was sober and 
stable on discharge with realistic future goals.  For reasons 
unexplained, the report indicated that the Veteran was not 
employable.  

The Veteran was hospitalized by VA for PTSD treatment from 
January to March 2007.  The discharge summary indicated that the 
Veteran had socialization and interpersonal difficulties with a 
tendency to isolate.  The diagnoses included combat PTSD and a 
GAF score of 55 was assigned.  

The Veteran presented testimony at a Board videoconference 
hearing held in March 2009.  He stated that he took several 
medications a day for treatment of PTSD and felt that his PTSD 
had gotten worse.  The Veteran stated that he had no energy and 
had difficulty with social and personal relationships.  He 
indicated that he had difficulty adapting to stressful situations 
and that a doctor had told him that PTSD prevented him from 
working as documented on a paper record.  The Veteran indicated 
that he had panic attacks about once a month and had some 
thoughts of suicide with no actual intent.  

A VA examination was conducted in October 2009 and the claims 
file was reviewed.  The report indicated that the Veteran had 
been married for 33 years and had a good relationship with his 
wife.  The Veteran stated that his activities included helping 
his wife with the garden, reading, watching TV and going to a 
coffee shop and socializing with friends almost every day.  There 
was no history of suicide attempts or of violence/assaultiveness.  

Objective examination revealed that the Veteran was appropriately 
groomed and fully oriented.  Mood was described as anxious.  The 
Veteran denied having panic attacks, homicidal/suicidal thoughts, 
sleep impairment, hallucinations, or obsessive/ritualistic 
behaviors.  Impulse control was described as good with no 
indication of episodes of violence.  Remote, recent and immediate 
memory were evaluated as normal.  The examiner noted that the 
medical records reflected that the Veteran had a stable mood, was 
not as depressed, and could reduce his individual therapy 
sessions (July 2009).  The examiner also pointed out that 
subsequently, the Veteran had an anxiety attack during a medical 
procedure, with anxiety worsening for about the past 2 months 
since that incident.  Other noted symptoms included 
hypervigilence, irritability/angry outbursts, recurrent 
reexperiencing of trauma, and persistent avoidance of stimuli 
associated with trauma.  PTSD was diagnosed and a GAF score of 55 
was assigned.  The examiner opined that the Veteran's symptoms 
would not prevent him from maintaining gainful employment.  It 
was further assessed that PTSD symptomatology did not result in 
deficiencies in judgment, thinking, work, or family relations, 
but did impact his mood.  The examiner concluded that PTSD was 
productive of occasional decreased in work efficiency with 
intermittent periods of inability to perform occupational tasks 
but with generally satisfactory functioning, without evidence of 
reduced reliability and productivity due to PTSD symptoms.  

The most recent evidence on file consists of a VA record dated in 
May 2010, which mentions that the Veteran was still having 
recurrent intrusive thoughts and flashbacks, but was handling 
this a bit better than before.  It was also noted that he had 
increased his social activity with the neighbors and had 
increased his physical activity, with less social isolation and 
an improved relationship with his wife.  PTSD was diagnosed and 
no GAF score was assigned.   

Analysis

The Veteran contends that an evaluation in excess of 30 percent 
is warranted for his service-connected PTSD.  He maintains that 
his PTSD has increased in severity and is manifested by panic 
attacks, loss of sleep due to nightmares, mood swings and memory 
loss.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, 
the Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the general rating formula for mental disorders, to include 
PTSD, a 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of close 
relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a 
GAF score of 61 to 70 denotes mild symptoms or some difficulty in 
social and occupational functioning.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing at school).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
or inability to function in almost all areas.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

The evidence establishes that consistently since the Veteran 
filed his claim for increase in July 2003, VA records and 
examination reports, and the Veteran's lay statements are 
indicative of symptoms of sleep impairment, anxiety, monthly - 
but not more frequent - panic attacks (per the Veteran's 2009 
hearing testimony), and depressed mood, all associated with PTSD 
and supporting the assignment of a 30 percent evaluation. 

In contrast, clinical records applicable to the appeal period and 
examination reports dated between 2004 and 2009 fail to reflect 
any evidence of speech irregularities, short or long term memory 
loss, panic attacks occurring more than weekly, difficulty in 
understanding complex commands, or impaired judgment or thinking; 
symptoms specifically enumerated in conjunction with the criteria 
warranting the assignment of a 50 percent evaluation for PTSD.  
In addition, when assessed in 2009, while irritability and angry 
outbursts were documented, the examination also reflected that 
impulse control was described as good with no indication of 
episodes of violence.  The Board also notes that clinical 
records, particularly dated in 2005, mentioned some passive 
thoughts of suicide, with no suicidal intent.  However the 2009 
VA examination report indicated that the Veteran denied having 
suicidal ideation, and there is no subsequent indication of such 
manifestation in the clinical records.  Moreover, that 
manifestation, in and of itself, would not compel the assignment 
of an increased evaluation (to 70 percent), particularly in the 
absence of evidence of occupational and social impairment with 
deficiencies in most areas, as is the case here.

Socially, while the evidence documents indications of isolation 
and social discomfort, it also reflects that the Veteran has been 
married for 33 years and that he has a stable and good 
relationship with his wife.  The evidence reflects that he 
regularly gets out and socializes at a local restaurant and sells 
items at a flea market.  More recent evidence dated in 2010 
documents the Veteran's efforts to socialize more with his 
neighbors.  These findings are inconsistent with a demonstrated 
difficulty in establishing and maintaining social relationships, 
as required for a 50 percent evaluation, but are consistent with 
a lesser degree of social impairment as contemplated under the 30 
percent criteria.  

Industrially, the evidence reflects that the Veteran has not 
worked since 1999 when he retired.  The Veteran attributed his 
retirement to back and nerve problems.  Equally clear is the fact 
that during the appeal period, the Veteran has been involved in 
some industrial activity such as tobacco farming and selling at a 
fIea market, as documented in VA records and examination reports.  

The Board acknowledges that the file includes an October 2005 
discharge following the Veteran's 8-week participation in a PTSD 
treatment program, indicating that he was not employable.  
However, there was absolutely no rationale given for such 
finding, nor was it even clear that PTSD was the root of the 
"unemployability."  In this regard, the Board points out that 
several other medical conditions were identified on that 
discharge report and it was also noted therein that a PPD test 
done during the Veteran's period of treatment was positive, all 
of which might also provide a basis for a finding that the 
Veteran was unemployable at the time of his discharge from the 
2005 PTSD program.  Significantly, the October 2005 opinion 
(regarding unemployability) is entirely inconsistent with the 
degree of symptomatology shown, GAF scores assigned, and findings 
made by VA examiners during the appeal period.  Specifically, the 
2004 and 2005 VA examination reports do not indicate or even 
suggest that the Veteran was unemployable due to PTSD.  The 2009 
VA examination report contains a specific finding to the effect 
that the Veteran's PTSD symptoms would not prevent him from 
maintaining gainful employment.  In addition, throughout the 
appeal period, the Veteran's GAF scores have consistently and 
primarily been in the 55 to 58 range (VA examinations of 2004, 
2005 and 2009 and VA hospitalization of 2007), indicative of 
moderate symptoms or moderate difficulty in social, occupational, 
or school functioning, without reflecting any significant change 
(increase/decrease) in the severity of PTSD during the appeal 
period.  

Recognizing the symptomatology which has been associated with 
PTSD, as well as the assigned GAF scores, leads to the logical 
conclusion that PTSD is productive of occupational impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, consistent 
with the assignment of a 30 percent evaluation.  Significantly, 
this was the conclusion of the VA examiner in 2009, with 
additional commentary to the effect that evidence of reduced 
reliability and productivity due to PTSD symptoms (consistent 
with the criteria warranting the assignment of a 50 percent 
evaluation) was not shown.  

In light of the aforementioned discussion, there is no indication 
that increased or staged ratings are warranted for any portion of 
the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Consequently, the Veteran's claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's work functioning.  In general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran and in the 
clinical records fit squarely within the criteria found in the 
relevant diagnostic code (9411) used for evaluating the 
disability at issue, PTSD.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  With respect to interference with employment, as 
mentioned herein the Veteran has been retired since 1999.  
However, when recently evaluated by VA, it was specifically 
determined that the Veteran's PTSD symptoms would not prevent him 
from maintaining gainful employment.  In addition, although it is 
shown that he has received regular VA treatment for PTSD, there 
is no evidence of frequent hospitalizations for this condition.  
For these reasons, referral for extraschedular consideration is 
not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).

In the instant case, the holding of Rice is inapplicable since 
the evidence of record does not demonstrate that the Veteran has 
been rendered unemployable solely due to his service-connected 
PTSD.  The Veteran himself has implicated both his back and 
nerves as factors in conjunction with his decision to retire in 
1999.  Thus, at this point, there is no cogent evidence of 
unemployability and entitlement to increased compensation based 
on TDIU is not warranted and need not be further considered at 
this point.


ORDER

An evaluation in excess of the assigned 30 percent rating for 
PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


